 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                      No. CV-17-00476-TUC-RCC
10                  Plaintiff,                      ORDER
11   v.
12   Smith's Food & Drug Centers Incorporated,
13                  Defendant.
14
            Pending before the Court are two motions to exceed page limits. Docs. 94 and 96.
15
     Good cause appearing;
16
            IT IS HEREBY ORDERED that both motions are granted.
17
            Dated this 24th day of January, 2019.
18
19
20
21
22
23
24
25
26
27
28
